Citation Nr: 0404676	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-06 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than March 29, 1996, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1963 to 
March 1964 and from May 1966 to June 1978.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection for PTSD and 
assigned an effective date of March 29, 1996.  The veteran 
wants an earlier effective date.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  In December 1991, the RO sent the veteran a letter 
notifying him that his claim for service connection for PTSD 
was denied; the RO also apprised him of his procedural and 
appellate rights, but he did not timely appeal.

3.  The veteran's application to reopen his claim for service 
connection for PTSD was received by the RO on March 29, 1996.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
March 29, 1996, for the grant of service connection for PTSD.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges he is entitled to an earlier effective 
date, in May 1991, since that was when he filed his original 
claim for PTSD.

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The March 2002 rating 
decision appealed, the December 2002 statement of the case, 
and the August 2003 supplemental statement of the case, as 
well as a March 2001 letter to the veteran, notified him of 
the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional evidence 
was needed to process his claim.  And he was informed of the 
evidence needed, thereby apprising him of the criteria for 
establishing his entitlement to service connection for the 
condition at issue and for assigning an effective date.  
Likewise, the March 2001 letter to him, as well as additional 
correspondence, specifically notified him of the provisions 
of the VCAA, the kind of information needed from him, and 
what he could do to help his claim, as well as the VA's 
responsibilities in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
While, in the March 2001 letter, the RO requested that he 
identify and/or submit the supporting evidence within 30 
days, the March 2001 letter also informed him that he had up 
to one year from the date of that letter to submit the 
additional evidence without fear of penalty.  And it already 
has been more than one year since that letter.  Moreover, 
during the many months since, he has not indicated or 
otherwise suggested that he has any additional evidence to 
submit for consideration.  Obviously then, where no such 
evidence even exists, it need not be requested.

Regardless, the Veterans Benefits Act of 2003 authorizes VA 
to consider claims prior to expiration of the one-year period 
following a VCAA notice.  See the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  The 
effective date of that provision is November 9, 2000, the 
date of enactment of the VCAA.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(c)).  The new 
law does not require VA to send a new notice to claimants.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1) (2003), and there was some confusion about 
whether VA could actually decide claims prior to the 
expiration of the one year period that was provided by 
statute.  See Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); see also 38 U.S.C.A.§ 5103(b)(1)(2002).  Because 
Congress made the new amendments effective retroactive to the 
date of the VCAA, they effectively overturn, or invalidate, 
the Federal Circuit's holding in PVA.  Thus, although the 
veteran's appeal was ongoing during this change in the law, 
no due process violations can arise because of PVA concerns 
or the recent amendments.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 393-394 (1993).

So, under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied and 
that the veteran has effectively waived any further 
notification under the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (requiring VA to notify the veteran 
of what evidence he was required to provide and what evidence 
VA would attempt to obtain).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, 
service personnel records, VA medical records, and private 
medical records have been obtained.  In addition, he has been 
afforded a VA examination.  He and his representative have 
not made the Board aware of any additional evidence that 
should be obtained prior to appellate review.

The March 2001 letter apprising the veteran of the VCAA was 
sent prior to adjudicating (and granting) his claim for 
service connection in March 2002.  And that letter also 
preceded his claim for an earlier effective date for the 
grant.  So there was due process compliance with the holding 
and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, No. 01-944, 
2004 U.S. App. Vet. Claims Lexis 11 (Jan. 13, 2004).  In that 
decision, the court held, among other things, that VCAA 
notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id. at *24 - *29.  The AOJ in this case 
is the RO in Togus, and the RO did just that.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003) (where VA receives a notice of 
disagreement (that raises a new issue) in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue).  
Consequently, the Board is satisfied that the requirements 
under the VCAA have been met.  As such, the Board finds that 
the duty to assist has been satisfied and the case is ready 
for appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2003).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  



The effective date of an award of service connection and 
compensation will be the day following the date of separation 
from service or the date entitlement arose, if the claim is 
received by VA within one year after separation from service; 
otherwise, the effective date will be the date VA receives 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  An informal claim must identify the benefit 
sought.  See 38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Historically, the veteran's initial claim for service 
connection for PTSD was received in May 1991.  At that time, 
the RO notified him of the evidence needed to substantiate 
his claim and, in July 1991, the RO informed him that the 
private medical records requested on his behalf had not yet 
been received.  So the RO requested that he attempt to obtain 
the records.  In September 1991, the RO notified him they 
were experiencing delays in obtaining his military records 
and requested that he submit copies of any records that he 
may have had in his possession.  In December 1991, the RO 
notified him of its determination that he was not entitled to 
service connection for PTSD.  The letter included a copy of 
his procedural and appellate rights, which stated that he may 
appeal the decision within a year and that any evidence 
submitted thereafter would be considered a new claim.  
However, he did not file an appeal from the December 1991 
decision and, consequently, that RO decision became final and 
binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(c).  

On March 29, 1996, the RO received a Statement in Support of 
Claim (VA Form 21-4138), wherein the veteran indicated that 
he wanted to reopen his claim for PTSD.  In March 2002, after 
developing his claim, the RO issued a rating decision 
granting service connection for PTSD effective from March 29, 
1996.  In September 2002, he disagreed with the effective 
date assigned to the grant of service connection, alleging 
that his claim initially was filed in 1991, so he should 
receive an effective date retroactive to that earlier point 
in time.  The RO issued a statement of the case in December 
2002, and he perfected his appeal in March 2003.

Under the governing laws and regulations, the RO's December 
1991 decision is final and binding on the veteran based on 
the evidence then of record.  See 38 U.S.C.A. § 7105(a), 
(b)(1), (c) (West 1991) (a notice of disagreement must be 
filed within one year of mailing the notice of the RO's 
decision, or the RO's determination becomes final).  
Therefore, the provisions of 38 C.F.R. § 3.400(q)(1)(ii) are 
applicable to his claim for an earlier effective date for 
service connection of his PTSD.  So the effective date of 
March 29, 1996, that he received is appropriate under the 
circumstances.  This is because there is no indication he 
specifically acted to reopen this previously denied claim 
after the December 1991 decision, which became final, prior 
to March 29, 1996.  As the effective date in the case of a 
reopened claim is the later of the date entitlement arose or 
the date of the claim, March 29, 1996 is the correct 
effective date because that was the date of the receipt of 
the veteran's petition to reopen.  Thus, the Board is unable 
to find an earlier effective date for service connection 
for his PTSD.

The Board acknowledges the veteran's statements that he did 
not receive notice of the December 1991 rating decision.  
However, there is simply no evidence that he failed to 
receive the rating decision.  The record clearly shows that 
the RO sent him notice of the decision, with all of the 
required information regarding filing a notice of 
disagreement, to his address of record, and there is no 
indication the December 2001 notice of the RO's decision was 
returned to the RO as undeliverable.  It is well settled that 
"the presumption of [administrative] regularity supports the 
official acts of public officers," Butler v. Principi, 244 
F.3d 1337, 1340 (2001), and, "that 'clear evidence to the 
contrary' is required to rebut the presumption of regularity, 
i.e., the presumption that the notice was sent in the regular 
course of government action."  See Schoolman v. West, 12 
Vet. App. 307, 310 (1999).  "In the absence of clear 
evidence to the contrary, the doctrine presumes that public 
officers have properly discharged their official duties."   
See Butler, supra.  The veteran's contention that he did not 
receive the December 1991 notice of the RO's decision is 
insufficient to rebut the presumption of regularity.  
See Schoolman, supra ("an appellant's statement of 
nonreceipt does not by itself constitute the type of clear 
evidence needed to rebut the presumption of regularity that 
the notice was sent.").  Moreover, there is no evidence that 
the veteran made any attempts to determine the status of his 
claim.  The RO did not receive any correspondence from him 
until his request to reopen his claim in March 1996.

Additionally, the veteran also asserts that the loss of one 
of his claims files caused a delay in processing his claim 
for service connection, and that his claim remained reopened 
from May 1991.  While, admittedly, a volume of his claims 
file was apparently lost, a review of the record indicates 
that the volume in question likely contained service medical 
records and would not have prevented him from responding to 
the RO's December 1991 decision.  Most significantly, the 
evidence of record indicates that his service medical records 
were in his claims file at the time of the RO's December 1991 
decision on his claim of service connection for PTSD.  In 
this regard, the Board observes that the RO's letter of 
notification in December 1991 states that his claim was 
denied because he failed to provide any of the requested 
medical evidence or information regarding his stressors.  
Likewise, the Board also observes that he has stated that he 
did not make any attempts to follow-up on his claim until he 
filed his petition to reopen in March 1996.  Moreover, the 
Board points out that there is no provision for payment of 
benefits from an earlier date based on a disorder's existence 
from a date previous to the receipt of the claim.  See 
38 C.F.R. § 3.400(b)(2).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
earlier effective date for service connection of his PTSD.  
Therefore, the veteran's claim must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim of entitlement to an effective date prior to March 
29, 1996, for the grant of service connection for PTSD is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



